BRITT, Judge.
While the able attorneys for the parties have discussed in their respective briefs detailed contentions of their clients relating to various aspects of the trial, we think a proper disposition of the appeals should be made on a consideration of the basic contentions of the parties.
Plaintiff contends primarily that this is an action on an account stated: that an account stated was established by the jury’s answers to the first five issues; that the trial court erred in denying its motions -for directed verdict on defendant’s counterclaim; and that when the court entered judgment notwithstanding the verdict on the counterclaim, it should have awarded plaintiff judgment for the amount prayed.
Defendant disagrees with the stated contentions of plaintiff and further contends that the court erred in granting judgment n.o.v. on Issues 6 and 8, the issues relating to his counterclaim.
Both parties cite as a recognized authority on stockbroker law Meyer’s treatise entitled The Law of Stockbrokers and Stock Exchanges. Plaintiff quotes from § 105, pp. 424 to 429, as follows:
(§ 105) 6. Broker’s Statements as Accounts Stated.
(a) Acceptance; Retention without Objection.
*465An account rendered by a broker to his customer if expressly or impliedly assented to by the latter becomes an account stated. As such it is binding on the customer, except where there has been fraud or mistake, as to all matters which it embraces. The broker may institute suit on the account stated and recover by proving the rendition of the account and the customer’s express or implied assent to it. He need not establish the transaction on which the account was based, for by the stating of the account a new contract arises between the parties which is independent of the original transaction and the consideration therefor. (Footnotes omitted.)
* * *
It is not necessary, however, for the customer to take an affirmative step in order to establish a broker’s statement as an account stated. The receipt of the statement by the customer and his retention of it for a reasonable time without objection is regarded as an implied assent to its correctness. If the customer objects to the account or to any of its items, it is his duty to speak. Silence will be deemed acquiescence. (Footnotes omitted.)
* * *
(b) Form of Statement.
An account rendered, in order to become an account stated, need not be in any particular form. The monthly statements which brokers ordinarily render to their customers are sufficient. “An account rendered is one which is drawn up in form and delivered by the creditor to the debtor as an exhibition of the former’s demand.” Any statement which complies with this requirement will become an account stated if accepted or if retained without objection. (Footnotes omitted.)
* * *
(c) Objection to Statement.
* * *
The customer’s objection to the account will be ineffective unless communicated to the broker. A secret disclaimer amounting only to a mental operation is insufficient.
*466(d) Timeliness of Objection.
An objection to an account rendered, in order to be effective, must be made within a reasonable time. The question of what time is reasonable is ordinarily one of fact for the jury, but the time which has elapsed in any particular case may be either so long or so short as to present a question of law for the court. (Footnotes omitted.)
A concise statement of the law relating to accounts stated in this jurisdiction is set forth in 1 Strong’s N.C. Index 3d, Accounts § 2, as follows.
An account becomes an account stated when a balance is struck and agreed upon as correct after examination. Express agreement is not necessary, but an agreement may be implied by failure to object to an account within a reasonable time after the other party calculates the amount due and submits his statement of the account. What is a reasonable time is to be determined upon the basis of the circumstances of each case, and is ordinarily a question for the jury, certainly when there is conflict in the evidence or if adverse inferences may be drawn therefrom.
* * *
An account stated constitutes a new and independent cause of action and is conclusive on the parties in the absence of fraud or mistake. . . .
We perceive very little if any basic difference in the two statements of the law. We proceed now to try to apply the law to the case at hand.
While the agreement which defendant signed with plaintiff provides that reports of the execution of orders, and statements of the accounts of defendant customer, would be conclusive on defendant if not objected to in writing, the former within two days and the latter within ten days after being forwarded to defendant by mail or otherwise, Judge Hobgood elected not to apply so rigid a rule to defendant. On the contrary, by submitting Issue No. 5, he applied the “reasonable time” rule stated above. Since the jury answered the issue in favor of plaintiff, it is not in position to complain that the rigid provision set forth in the agreement was not applied.
*467We think the trial court erred in submitting Issues 6 and 8, particularly in the absence of an instruction that they would not be answered unless Issue No. 5 was answered in the affirmative. Even so, plaintiff is not in position to complain that Issues 6 and 8 were submitted since the court granted judgment notwithstanding the verdict as to them.
The remaining question relates to Issue No. 7, the amount of defendant’s indebtedness to plaintiff. We think plaintiff was and is entitled to have this issue answered. While plaintiff cites authorities from other jurisdictions supporting its argument that the court should have answered the issue $72,200, the amount prayed for in the complaint and shown on the statements rendered to defendant, we are of the opinion that the issue should be answered by a jury.
In Cutts v. Casey, 278 N.C. 390, 180 S.E. 2d 297 (1971), our Supreme Court held that the trial judge cannot direct a verdict under G.S. 1A-1, Rule 50, in favor of the party having the burden of proof when his right to recover depends upon the credibility of his witnesses, since it is the established policy of this State — declared in both constitution and statutes — that the credibility of testimony is for the jury, not the court, and a genuine issue of fact must be tried by a jury unless the right is waived.
For the reasons stated, we order that the portions of the judgment appealed from (1) allowing the verdict of the jury as to Issue No. 7 to stand, and (2) providing that plaintiff recover nothing of defendant, be vacated and that this cause be remanded to the superior court for a jury trial on Issue No. 7. In other respects, the judgment is affirmed.
Judgment affirmed in part, vacated in part, and cause remanded for further proceedings.
Judges Hedrick and Webb concur.